This cause comes on to be heard on motion to dismiss the appeal of the plaintiff in error, upon the following grounds: (1) That the case-made of the plaintiff in error herein was not served upon the defendants in error, or upon either of the defendants in error, or upon their attorney, within three days after the rendition of the judgment herein appealed from, nor did the court, or the judge thereof, extend the time for making and serving said case-made. (2) That no order of the court in which said judgment was rendered was made by the court, or by the judge thereof, and filed or entered of record herein, extending the time within which the plaintiffs in error should make and serve case-made herein, and that said case-made was not served upon the defendants in error, or either of them, or upon their attorneys, within three days from and after the rendition of the judgment herein appealed from. A great many cases by *Page 56 
this court sustain the contention of counsel for defendants in error. The motion to dismiss must be sustained.
All the Justices concur.